Exhibit 10.1

AMENDED AND RESTATED

REVOLVING NOTE

 

   Cincinnati, Ohio $30,000,000    Dated: August 1, 2007    Restated: April 21,
2015

Meridian Bioscience, Inc., an Ohio corporation, Meridian Bioscience Corporation
an Ohio corporation (“Corp.”), Omega Technologies, Inc., an Ohio corporation
(“Omega”), Meridian Life Science, Inc., a Maine corporation and Bioline USA,
Inc., a Massachusetts corporation (“Bio”) (collectively and jointly and
severally the “Borrowers” and individually a “Borrower”), for value received,
hereby promises to pay to the order of FIFTH THIRD BANK, an Ohio banking
corporation (the “Bank”), at its offices, 38 Fountain Square Plaza, Cincinnati,
Ohio 45263, in lawful money of the United States of America and in immediately
available funds, the principal sum of $30,000,000 or such lesser unpaid
principal amount as may be advanced by the Bank pursuant to the terms of the
Loan and Security Agreement dated August 1, 2007 by and among the Borrowers and
the Bank, as same may be amended from time to time (the “Agreement”). This Note
shall mature and be payable in full on April 21, 2018, or such later date as may
be determined and agreed upon between Bank and Borrowers pursuant to the
Agreement.

The principal balance hereof outstanding from time to time shall bear interest
as set forth in the Agreement. Interest will be calculated based on a 360-day
year and charged for the actual number of days elapsed, and will be payable as
set forth in the Agreement. After the occurrence of an Event of Default, this
Note shall bear interest (computed and adjusted in the same manner, and with the
same effect, as interest hereon prior to maturity), payable on demand, at a rate
per annum equal to six percent (6%) above the rate that would otherwise be in
effect, until paid, and whether before or after the entry of judgment hereon.

The principal amount of each loan made by the Bank and the amount of each
prepayment made by the Borrowers shall be recorded by the Bank on the schedule
attached hereto or in the regularly maintained data processing records of the
Bank. The aggregate unpaid principal amount of all loans set forth in such
schedule or in such records shall be presumptive evidence of the principal
amount owing and unpaid on this Note. However, failure by Bank to make any such
entry shall not limit or otherwise affect Borrowers’ obligations under this Note
or the Agreement.

This Note is the Revolving Note referred to in the Agreement, and is entitled to
the benefits, and is subject to the terms, of the Agreement. The principal of
this Note is prepayable in the amounts and under the circumstances, and its
maturity is subject to acceleration upon the terms, set forth in the Agreement.
Except as otherwise expressly provided in the Agreement, if any payment on this
Note becomes due and payable on a day other than one on which Bank is open for
business (a “Business Day”), the maturity thereof shall be extended to the next
Business Day, and interest shall be payable at the rate specified herein during
such extension period.

Borrower shall pay to the Bank a note processing fee of $750 on the Restated
Date of this Note.



--------------------------------------------------------------------------------

This Note is issued, not as a payment toward, but as a continuation of, the
obligations of Borrowers to Bank pursuant to that certain Revolving Note dated
August 1, 2007, in the principal amount of $30,000,000 (together with all prior
amendments thereto or restatements thereof the “Prior Note”). Accordingly, this
Note shall not be construed as a novation or extinguishment of, the obligations
arising under the Prior Note, and its issuance shall not affect the priority of
any security interest granted in connection with the Prior Note.

In no event shall the interest rate on this Note exceed the highest rate
permissible under any law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that a court
determines that Bank has received interest and other charges under this Note in
excess of the highest permissible rate applicable hereto, such excess shall be
deemed received on account of, and shall automatically be applied to reduce the
amounts due to Bank from the Borrowers under this Note, other than interest, and
the provisions hereof shall be deemed amended to provide for the highest
permissible rate. If there are no such amounts outstanding, Bank shall refund to
Borrowers such excess.

Borrowers and all endorsers, sureties, guarantors and other persons liable on
this Note hereby waive presentment for payment, demand, notice of dishonor,
protest, notice of protest and all other demands and notices in connection with
the delivery, performance and enforcement of this Note, and consent to one or
more renewals or extensions of this Note.

This Note may not be changed orally, but only by an instrument in writing.

 

2



--------------------------------------------------------------------------------

This Note is being delivered in, is intended to be performed in, shall be
construed and enforceable in accordance with, and be governed by the internal
laws of, the State of Ohio without regard to principles of conflict of laws.
Borrowers agree that the State and federal courts in Hamilton County, Ohio or
any other court in which Bank initiates proceedings have exclusive jurisdiction
over all matters arising out of this Note, and that service of process in any
such proceeding shall be effective if mailed to Borrowers at their address
described in the Notices section of the Agreement. BORROWERS HEREBY WAIVE THE
RIGHT TO TRIAL BY JURY OF ANY MATTERS ARISING OUT OF THIS NOTE.

 

MERIDIAN BIOSCIENCE CORPORATION     MERIDIAN BIOSCIENCE, INC. By:  

/s/ Melissa A. Lueke

    By:  

/s/ Melissa A. Lueke

  Melissa A. Lueke, CFO and Secretary       Melissa A. Lueke, Executive Vice
President, CFO and Secretary OMEGA TECHNOLOGIES, INC.     MERIDIAN LIFE SCIENCE,
INC. By:  

/s/ Melissa A. Lueke

    By:  

/s/ Melissa A. Lueke

  Melissa A. Lueke, CFO and Secretary       Melissa A. Lueke, CFO and Secretary
BIOLINE USA, INC.       By:  

/s/ Melissa A. Lueke

        Melissa A. Lueke, CFO and Secretary      

 

3